In re Warren, Anthony; applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. KA87 1678; Parish of Tangipahoa, 21st Judicial District Court, Div. “F”, No. 53797.
*1332Granted. The order of the court of appeal dismissing relator’s appeal is set aside, and the appeal is reinstated. The case is remanded to the court of appeal to consider on the merits. The circumstances of relator’s case justify a departure from the procedure set out in State v. Counterman, 475 So.2d 336 (La.1985).